DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by the term “the control center is configured to cause control the spread characteristics and effect area of the vortex stream in each salvo.” The examiner is unsure of the applicant means to control the spread characteristics and effect area, or to cause the spread characteristics and effect area to be controlled, or something completely different.
Claims 2-13 and 25-30 are rejected for depending form claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11 and 24-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Roger (WO 2015/100949) in view of Schoeren et al. (9,802,214)
Regarding claim 1 Roger shows A multiple-nozzle pulse discharge device on a self-propelled base (8), comprising a discharge module (fig 1)) comprising a plurality of discharge nozzles (1) and at least one active substance cassette (2, 4), and a control center (page 5, 3rd to last paragraph of the google translation of Roger), wherein: the active substance cassette  comprises a detonation chamber (22) and an active substance chamber (41); and the discharge nozzle, detonation chamber, and active substance chamber combine to form a joint tube (fig 1), the discharge nozzles  and at least one active substance cassette  form a vortex stream formation module configured to produce one or more salvos that comprise a vortex stream containing said active substance with spread characteristics and an effect area (this is inherent to the device of roger spraying fluid, the google translation of Roger states that the controller controls the nozzles to create a volley which is the same as a salvo); 

The examiner notes that Roger does disclose a pulse multiple launch fire extinguisher. In a pulse, there inherently is some sort of delay between sprays. Roger does not provide any information on how long the delay between sprays or pulses is.
Additionally,  Schoeren et al. teaches an array of nozzles (2) that have a controller (3) that controls individual nozzles, or groups of nozzles, for a pre-programed amount of time with a pre-programed amount of time between spraying out of each nozzle, or group of nozzles. This is clearly shown in the different spray patterns of figures 18-21. The controller also clearly controls the spread characteristics and effect area of the nozzles by controlling the fluid to specific groups of nozzles at specific times with time delays between spraying from each group the different spray characteristics are shown in figures 18-21.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to pre-program the controller of Roger so that there is a time T1 between spraying out of one group of nozzles and spraying out of different group of nozzles, and make that preprogramed time T1 5 milliseconds, in order to  have each group of nozzles spray fluid in a relatively short amount of time.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the a time T1 between spraying out of one group of nozzles and spraying out of different group of nozzles be 5 milliseconds, since it has been held that discovering an optimum value of a results effective variable 
Regarding claim 2,  wherein: the self-propelled base is a self-propelled vehicle  comprises wheels (fig 2); and the self-propelled base is configured to withstand a load generated by generation of the vortex stream. 
Regarding claim 4,  Roger as modified above further comprises a  control cabin (fig 2 Roger) but fails to specifically disclose that the control center is located in a control cabin.
However, one of ordinary skill in the art would recognize that the control cabin of Roger as modified above would be a good spit for the control center, so the operator of the vehicle would not need to change locations in order to use the control center.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the control center  inside the control cabin or Roger as modified above, in order to have the control center easily operable by the operator of the vehicle who sits in the control cabin.

Regarding claim 5,  the detonation chamber  comprises an initiator (whatever ignites 21 is inherent) and a propellant charge (inside 21) the active substance chamber  comprises an active substance (43); and the detonation chamber  and the active substance chamber  are rigidly connected to each other (fig 1).  
Regarding claim 6, wherein the active substance is located in a container (41) made from a breakable material inside the active substance chamber (fig 1).

Regarding claim 8,  a rear part of the detonation chamber  contains a capsule (21) comprising the initiator  and the propellant charge.  
Regarding claim 9,  the detonation chamber  is a tube with a round cross-section, the length of which exceeds its diameter by at least 1.2 times (fig 1).
Regarding claim 10,  the discharge nozzle  is a tube with a round cross-section and has a diameter that is larger than a diameter of the detonation chamber (fig 1); the discharge nozzle  is connected to the active substance chamber  of the active substance cassette; and the joint tube further comprises at least one shock absorber (6).  
Regarding claim 11,  comprising a plurality of said discharge nozzles, detonation chambers, and active substance chambers that are combined to form a plurality of said joint tubes, wherein the joint tubes are arranged parallel to each other, such that each of said joint tubes is located at a distance ranging from about equal to less than the diameter of a neighboring joint tube (fig 1, 2).
Regarding claim 24,  the control center of Roger as modified above is further configured to: allocate the plurality of discharge nozzles into groups (fig 18, 19 of Schoeren); and controlling the first time interval T1 between initiation of discharge nozzles within each group relative to each other, where T1 is in a range of 0.5 to 500 ms; and controlling a second time interval T2 between said groups, where T2 is in a 
Regarding claim 25, the control center of Roger as modified above is further configured to select groups of nozzles, wherein: the groups each include from 2 to 10 discharge nozzles (fig 18 and 19 of Schoeren); T1 is in a range of 1 to 50 ms; and T2 is in a range of 2 to 150 ms.  (the 5 milliseconds in the above combination reads on these ranges).
Regarding claim 26, the control center of Roger as modified above is further configured to select groups of nozzles, wherein: the groups each include at least 4 discharge nozzles (fig 18 and 19 of Schoeren); T1 is in a range of 1 to 15 ms, and T2 is in a range of 1 to 20 ms.  (the 5 milliseconds in the above combination reads on these ranges).
Regarding claim 27, the control center of Roger as modified above is further configured to select groups of nozzles, wherein: the groups each include at least 9 discharge nozzles (fig 18 and 19 of Schoeren); TI is in a range of Ito 50 ms; and T2 is in a range of 2 to 150 ms.  (the 5 milliseconds in the above combination reads on these ranges).
Regarding claim 28, the control center of Roger as modified above is further configured to select groups of nozzles, wherein: the groups each include at 4 or 5 discharge nozzles (fig 18 and1 9 of Schoeren); T1 is in a range of 2 to 15 ms; and T2 is in a range of 4 to 40 ms.  (the 5 milliseconds in the above combination reads on these ranges).

Regarding claim 30, the control center of Roger as modified above is further configured to select groups of nozzles so that one or more salvos comprise at least a first salvo and a second salvo: the controller is configured to control a time interval T3 between the first salvo and the second salvo (figure 18 and 19 of Schoeren show different salvos with inherently an amount of time between them), but fails to disclose that the time interval T3 is in a range of 4 to 180 seconds.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the time interval; between salvos be 5 seconds, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)


Claims 3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roger (WO 2015/100949) as modified by Schoeren et al. (9,802,214) above, further in view of Toeckes et al. (8,316,750).
Regarding claims 3 and 12, Roger as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose  that the base of the vehicle and 
However, Toeckes et al. teaches a fire fighting device that launched cassettes (6). The device includes a cassette storage and loading mechanism (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add a cassette loading and storage mechanism to the vehicle of Roger as modified above in order to make it easier to load and store the cassettes.
Regarding claim 13, Roger as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the pulse discharge device is mounted on a sliding base that is movable back and forth on a carriage, and which comprises at least one shock absorber.
However, Toeckes et al. teaches a sliding base that is movable back and forth on a carriage (80, col 10, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make  the base of Roger as modified above, a sliding base in order to for the discharge device to be slid away for easier maintenance as taught by Toeckes et al. (col 10, lines 20-25).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 24-30 have been considered but are moot in view of the new ground of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        1/26/2022